internal_revenue_service number release date index number ------------------------------ -------------------------------- ------------------------------------------------- ------------------------------------------- ----------------------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc corp plr-146296-09 date february legend legend distributing ---------------------------------------------------------- ----------------------------------------------------------------------- -------------------------- distributing ---------------------------------------------------------- ---------------------------------------------------------------------- ------------------------------- distributing ---------------------------------------------------------- ------------------------------------------------------------------- -------------------------- distributing ---------------------------------------------------------- ---------------------------------------------------------------------- ------------------------- distributing ---------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------- controlled ---------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------- controlled ------------------------------------------------------------ plr-146296-09 ---------------------------------------------------------- ---------------------------------------------------------------------- controlled ---------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------- controlled ---------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------------------------- controlled ---------------------------------------------------------- ---------------------------------------------------------------------- ------------------------------------------------- sub ---------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------- sub ---------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------- sub ---------------------------------------------------------- --------------------------------------------------------------------------- ------------------------------------ sub ---------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------- sub ---------------------------------------------------------- ------------------------------------------------------------------------- -------------------------------- sub ---------------------------------------------------------- -------------------------------------------------------------------- --------------------------------- sub -------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------------------------------------------------- plr-146296-09 sub ------------------------------ ------------------------------------------------ merger partner ---------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------- trust ---------------------------------- merger agreement --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- business a --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ business b --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------- business c -------------------------------------------- --------------------------------------------------------------------------------- state a state b state c state d state e state f state g state h state i state j -------- ---------- ------------ ------ ------------------ -------------- ---------- ------------- ---------- --------------------- plr-146296-09 state k state l state m state n state o state p aa bb cc dd ee ff gg hh ii jj kk ll mm nn date date -------------------- ---------- -------- ---------- ---------------- ------------------ ----------- ------ -------- ------ ------ ---------------- ----- ---------- ---- -- ---- ---- -- ---- ------------------ -------------------------- plr-146296-09 dear ---- ---------------- this letter responds to your date request for rulings as to the federal tax consequences of a series of proposed transactions hereinafter collectively the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the first internal spin-off second internal spin-off third internal spin-off first internal split-off second internal split-off and the external spin-off each defined herein i satisfy the business_purpose requirement of sec_1_355-2 ii are being used principally as a device for the distribution of earnings_and_profits of either distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled see sec_355 and sec_1_355-7 summary of facts distributing is a publicly-traded holding_company and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has a single class of voting common_stock outstanding distributing common_stock trust which was established by distributing for the primary purpose of providing special awards for heroic or other special meritorious service to the company or the community at large holds approximately aa shares of distributing common_stock constituting less than bb of the outstanding distributing common_stock an amount representing less than of the outstanding distributing common_stock the trust has been treated for federal_income_tax purposes as a grantor_trust pursuant to sec_671 at all times since its formation by distributing distributing directly owns all of the outstanding interests in sub a newly formed limited_liability_company that is treated as an entity disregarded as separate from its owner for u s federal_income_tax purposes under sec_301_7701-3 distributing also directly owns all of the outstanding_stock of controlled sub sub plr-146296-09 sub as well as cc of the outstanding_stock of distributing the remainder of the outstanding_stock of distributing is owned dd by sub and ee by sub a wholly-owned subsidiary of sub distributing has a single class of common_stock outstanding the distributing common_stock distributing directly owns all of the outstanding_stock of distributing distributing distributing controlled sub and sub controlled directly owns all of the outstanding_stock of sub distributing owns all of the outstanding_stock of controlled distributing owns all of the outstanding_stock of controlled distributing owns all of the outstanding_stock of controlled in connection with the proposed transactions distributing formed controlled which has a single class of voting common_stock the controlled common_stock in addition controlled controlled controlled controlled sub and sub were formed in order to facilitate the proposed transactions controlled has a single class of voting common_stock the controlled common_stock controlled has a single class of voting common_stock the controlled common_stock controlled has a single class of voting common_stock the controlled common_stock controlled has a single class of voting common_stock the controlled common_stock distributing presently engages in business a in state a state b state c state d state e and state f following the proposed transactions distributing will continue to be engaged in business a in state a state b state c state d and state f the distributing business distributing has a single class of common_stock outstanding the distributing common_stock distributing has outstanding indebtedness including notes distributing presently engages in business a in state g state h and state i following the proposed transactions distributing will continue to be engaged in business a in state h the distributing business distributing has a single class of common_stock outstanding the distributing common_stock distributing has outstanding indebtedness including notes distributing presently engages in business a in state a state j state k and state l following the proposed transactions distributing will continue to be engaged in business a in state l the distributing business distributing has a single class of common_stock outstanding the distributing common_stock distributing has outstanding indebtedness consisting of intercompany debt owed to other members of distributing 5’s affiliated_group and or one or more disregarded entities wholly owned directly or indirectly by distributing distributing and members of its separate_affiliated_group sag as defined in sec_355 the distributing sag presently engage in business a and business b distributing has outstanding with unrelated creditors indebtedness including notes short-term commercial paper and bonds the distributing debt distributing and members of its separate_affiliated_group as defined in sec_355 including distributing and distributing the distributing sag are and following the proposed transactions will continue to be engaged in business a in plr-146296-09 state h and state l the distributing business distributing has outstanding indebtedness including notes financial information has been submitted which indicates that business a as conducted by each of distributing distributing distributing distributing including its respective sag and distributing including its respective sag has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing 5’s management believes that the separation of the controlled sag as defined below from distributing 5’s other business segments will serve a number of corporate business purposes merger partner is interested in acquiring the controlled sag and certain other assets related thereto merger partner has a single class of common_stock the merger partner common_stock on date distributing controlled and merger partner entered into the merger agreement agreeing to undertake certain transactions described in further detail below proposed transactions the following series of transactions has been proposed distributing will contribute its business a assets and liabilities used in i state e the controlled business as well as certain software leasehold interests and other assets not relating to distributing 1’s state e operations to controlled the first contribution distributing will distribute all of the controlled common_stock to ii distributing the transactions described in steps i and ii above are referred to herein as the first internal spin-off distributing will contribute its business a assets and liabilities used in iii state g state i and a portion of state h the controlled business to controlled the second contribution distributing will distribute all of the controlled common_stock to iv distributing the transactions described in steps iii and iv above are referred to herein as the second internal spin-off v distributing will contribute its business a assets and liabilities used in state a state j and state k the controlled business to controlled the third contribution distributing will distribute all of the controlled common_stock to vi distributing plr-146296-09 the transactions described in steps v and vi above are referred to herein as the third internal spin-off vii distributing will contribute the distributing common_stock controlled common_stock controlled common_stock and all the common_stock of sub and sub to controlled the fourth contribution as a result of this contribution controlled and members of its separate_affiliated_group as defined in sec_355 the controlled sag will be engaged in business a in state a state b state c state d state f state g state h state i state j state k state m state n and state o the controlled business viii distributing will distribute all of the controlled common_stock to distributing in exchange for a portion of distributing common_stock held by distributing of approximately equivalent value to all of the controlled common_stock the transactions described in steps vii and viii above are referred to herein as the first internal split-off distributing will distribute all of the controlled common_stock to ix distributing in exchange for a portion of the distributing common_stock held by distributing of approximately equivalent value to all of the controlled common_stock the second internal split-off immediately following the second internal split-off controlled will x merge with and into sub with sub surviving the merger the controlled merger distributing represents that it will treat the controlled merger as a reorganization within sec_368 following the controlled merger sub will contribute interests in certain software and related assets received by controlled in the first contribution that are not used in the controlled business and that will be used by other members of distributing 5’s affiliated_group to such members of distributing 5’s affiliated_group xi distributing will contribute to controlled all of the common_stock of i controlled and ii sub and distributing will also cause to be contributed to sub certain additional assets relating to the controlled sag as defined below and certain related liabilities collectively the fifth contribution in exchange for the fifth contribution distributing will receive i additional shares of controlled common_stock ii the special payment as described in step xii below and iii if applicable the controlled securities as described in step xiii below as a result of the fifth contribution controlled and members of its separate_affiliated_group as defined in sec_355 the controlled sag will be engaged in business a in state a state b state c state d state f state g state h state i state j state k state m state n state o and state p the controlled business plr-146296-09 xii controlled will borrow from unrelated financial institutions or through capital markets transactions the special payment financing and will distribute the proceeds to distributing the special payment the amount of the special payment will not exceed the lesser_of i dollar_figureff minus the amount of certain debt of controlled 5’s subsidiaries the distribution date spinco indebtedness or ii the amount of distributing 5’s tax basis in the assets contributed to controlled or sub reduced by any liabilities assumed within the meaning of sec_357 in the fifth contribution distributing intends to use the cash proceeds of the special payment to i pay dividends to its shareholders ii repurchase outstanding distributing common_stock or iii repay debt owed by distributing including any disregarded_entity of distributing to unrelated third parties the external debt in each case within gg days following the proposed transactions and pursuant to the plan_of_reorganization the special payment proceeds will be held in one or more segregated accounts until they are used as described above all or a portion of the special payment financing may be consummated prior to the closing of the proposed transactions with the funds held in escrow pending the closing xiii in the event that the amount of the special payment is less than dollar_figureff minus the distribution date spinco indebtedness controlled will issue debt securities to distributing with a face_amount approximately equal to such shortfall and a term of years not less than hh the controlled securities distributing will subsequently dispose_of the controlled securities as quickly as practicable and no later than gg days following the proposed transactions distributing intends to distribute the controlled securities in pursuance of the plan_of_reorganization to distributing 5’s third party creditors the debt exchange to effectuate the debt exchange distributing will transfer all of the controlled securities received by it to an investment bank or a commercial bank or a group of investment banks or commercial banks the investment banks in exchange for distributing debt which is expected to consist of commercial paper or other debt acquired by the investment banks as principals for their own account either in a direct issuance by distributing to the investment banks for cash or by purchases in the secondary market at least ii days prior to the date of the debt exchange distributing expects to consummate the debt exchange in accordance with an exchange_agreement entered into by distributing and the investment banks no sooner than jj days after the investment banks acquire the distributing debt pursuant to which the parties will agree to exchange an amount of distributing debt for controlled securities following the debt exchange distributing anticipates that the investment banks will sell the controlled securities they receive in the debt exchange to unrelated third parties in the event that distributing is unable to consummate the debt exchange distributing will dispose_of the controlled securities in another manner no later than gg days following the closing of the proposed transactions xiv distributing will distribute all of the controlled common_stock pro_rata to the holders of the distributing common_stock the external spin-off plr-146296-09 distributing will effect the external spin-off by delivering to an exchange agent on behalf of the distributing shareholders all of the outstanding shares of controlled common_stock which the agent will hold on behalf of the distributing shareholders for conversion into shares of merger partner common_stock pursuant to the merger described in step xv below as a shareholder of distributing trust will receive shares of controlled common_stock in the external spin-off xv immediately following the external spin-off controlled will merge with and into merger partner in a transaction qualifying as a statutory merger under applicable state law with merger partner surviving the statutory merger the merger except for cash received in lieu of fractional shares if any the shareholders of controlled will receive solely merger partner common_stock in exchange for their controlled common_stock any fractional shares of merger partner common_stock will be aggregated by the exchange agent and sold in the open market at then prevailing prices the proceeds from such sales will then be delivered to the controlled shareholders who would otherwise have received the fractional shares after the merger the former controlled shareholders will own between approximately kk and ll of the outstanding merger partner common_stock and will own more than of the total combined voting power of all classes of stock of merger partner entitled to vote and more than of the total value of shares of all classes of stock of merger partner pursuant to the merger trust will receive shares of merger partner common_stock in exchange for its shares of controlled common_stock such stock the retained trust common_stock and the receipt of such stock by the trust the retention xvi as a result of the merger merger partner will become the obligor with respect to all outstanding debt of controlled including the special payment financing and the controlled securities if any in connection with the proposed transactions distributing controlled and merger partner have entered and will enter into several agreements relating to the separation of the controlled sag from distributing and its affiliated_group and certain continuing transactions between the companies including certain transitional agreements and a tax_sharing_agreement collectively with the merger agreement the agreements plr-146296-09 in addition except for certain provisions included in the merger agreement allocating transfer expenses and other transaction costs distributing and merger partner will pay their respective expenses_incurred in connection with the merger and if either distributing or merger partner pays an amount that is the responsibility of the other party the paying party will be promptly reimbursed for such amount representations the first internal spin-off distributing makes the following representations with respect to the first internal spin- off a the first internal spin-off will not constitute stock_or_securities indebtedness owed by controlled to distributing if any after b no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of c distributing is representative of the present operations of the distributing business and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of the business contributed to controlled is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the first internal spin-off distributing and controlled e will each continue the active_conduct of their respective businesses independently and with their separate employees the first internal spin-off is being carried out for the corporate f business_purpose of making possible the external spin-off and is motivated in whole or substantial part by this corporate business_purpose g distribution of the earnings_and_profits of distributing or controlled or both the first internal spin-off is not used principally as a device for the h for purposes of sec_355 immediately after the first internal spin- off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing plr-146296-09 stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal spin-off i for purposes of sec_355 immediately after the first internal spin- off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal spin-off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal spin-off j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in the first contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 transferred by controlled to distributing that is to be distributed to the shareholders of distributing or transferred to creditors of distributing pursuant to the plan_of_reorganization k the fair_market_value of the assets transferred to controlled by distributing in the first contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange any liabilities assumed within the meaning of sec_357 by l controlled in the first contribution were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment m credit property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property plr-146296-09 n extraordinary payment of its payables in anticipation of the first internal spin-off distributing neither accumulated its receivables nor made any no intercorporate debt will exist between distributing and o controlled at the time of or subsequent to the first internal spin-off except for payables arising under transitional agreements or otherwise in the ordinary course of business no indebtedness between distributing and controlled has been p or will be cancelled in connection with the first internal spin-off other than the settlement of open intercompany account balances and other intercompany loans attributable to normal business operations of distributing and its subsidiaries prior to the first internal spin-off q immediately before the first internal spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 1's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the first internal spin-off to the extent required by applicable regulations see sec_1_1502-19 r payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which payments are expected to be on terms similar to those contained in the primary lease agreement for such real_property and iii in connection with the tax_sharing_agreement which will be charged as described in such agreement s companies as defined in sec_368 and iv no two parties to the first internal spin-off are investment the first internal spin-off is not part of a plan or series of related t transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the first internal spin-off neither distributing u nor controlled will be a disqualified_investment_corporation as defined in sec_355 the second internal spin-off plr-146296-09 distributing makes the following representations with respect to the second internal spin-off v the second internal spin-off will not constitute stock_or_securities indebtedness owed by controlled to distributing if any after w no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of x distributing is representative of the present operations of the distributing business and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the y business contributed to controlled is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the second internal spin-off distributing and z controlled will each continue the active_conduct of their respective businesses independently and with their separate employees aa the second internal spin-off is being carried out for the corporate business_purpose of making possible the external spin-off and is motivated in whole or substantial part by this corporate business_purpose the second internal spin-off is not used principally as a device for bb the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the second internal cc spin-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal spin-off for purposes of sec_355 immediately after the second internal dd spin-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after plr-146296-09 applying sec_355 ending on the date of the second internal spin-off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal spin-off the total adjusted bases and the fair_market_value of the assets ee transferred to controlled by distributing in the second contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 transferred by controlled to distributing that is to be distributed to the shareholders of distributing or transferred to creditors of distributing pursuant to the plan_of_reorganization the fair_market_value of the assets transferred to controlled by ff distributing in the second contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange any liabilities assumed within the meaning of sec_357 by gg controlled in the second contribution were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment hh credit property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property distributing neither accumulated its receivables nor made any ii extraordinary payment of its payables in anticipation of the second internal spin- off no intercorporate debt will exist between distributing and jj controlled at the time of or subsequent to the second internal spin-off except for payables arising under transitional agreements or otherwise in the ordinary course of business kk or will be cancelled in connection with the second internal spin-off other than no indebtedness between distributing and controlled has been plr-146296-09 the settlement of open intercompany account balances and other intercompany loans attributable to normal business operations of distributing and its subsidiaries prior to the second internal spin-off immediately before the second internal spin-off items of income ll gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 2's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the second internal spin-off to the extent required by applicable regulations see sec_1_1502-19 mm payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which payments are expected to be on terms similar to those contained in the primary lease agreement for such real_property and iii in connection with the tax_sharing_agreement which will be charged as described in such agreement nn companies as defined in sec_368 and iv no two parties to the second internal spin-off are investment the second internal spin-off is not part of a plan or series of oo related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation pp immediately after the second internal spin-off neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 the third internal spin-off distributing makes the following representations with respect to the third internal spin-off qq the third internal spin-off will not constitute stock_or_securities indebtedness owed by controlled to distributing if any after rr no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-146296-09 the five years of financial information submitted on behalf of ss distributing is representative of the present operations of the distributing business and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted tt the five years of financial information submitted on behalf of the business contributed to controlled is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the third internal spin-off distributing and controlled uu will each continue the active_conduct of their respective businesses independently and with their separate employees the third internal spin-off is being carried out for the corporate vv business_purpose of making possible the external spin-off and is motivated in whole or substantial part by this corporate business_purpose the third internal spin-off is not used principally as a device for ww the distribution of the earnings_and_profits of distributing or controlled or both xx for purposes of sec_355 immediately after the third internal spin- off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal spin-off yy for purposes of sec_355 immediately after the third internal spin- off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal spin-off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal spin-off zz the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in the third contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the total of any plr-146296-09 money and the fair_market_value of any other_property within the meaning of sec_361 transferred by controlled to distributing that is to be distributed to the shareholders of distributing or transferred to creditors of distributing pursuant to the plan_of_reorganization aaa the fair_market_value of the assets transferred to controlled by distributing in the third contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange any liabilities assumed within the meaning of sec_357 by bbb controlled in the third contribution were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment ccc credit property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property distributing neither accumulated its receivables nor made any ddd extraordinary payment of its payables in anticipation of the third internal spin- off no intercorporate debt will exist between distributing and eee controlled at the time of or subsequent to the third internal spin-off except for payables arising under transitional agreements or otherwise in the ordinary course of business no indebtedness between distributing and controlled has been fff or will be cancelled in connection with the third internal spin-off other than the settlement of open intercompany account balances and other intercompany loans attributable to normal business operations of distributing and its subsidiaries prior to the third internal spin-off immediately before the third internal spin-off items of income ggg gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 3's plr-146296-09 excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the third internal spin-off to the extent required by applicable regulations see sec_1_1502-19 payments made in connection with all continuing transactions if hhh any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which payments are expected to be on terms similar to those contained in the primary lease agreement for such real_property and iii in connection with the tax_sharing_agreement which will be charged as described in such agreement iii companies as defined in sec_368 and iv no two parties to the third internal spin-off are investment the third internal spin-off is not part of a plan or series of related jjj transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the third internal spin-off neither distributing kkk nor controlled will be a disqualified_investment_corporation as defined in sec_355 the first internal split-off distributing makes the following representations with respect to the first internal split- off lll the first internal split-off will not constitute stock_or_securities indebtedness if any owed by controlled to distributing after the fair_market_value of controlled common_stock and other mmm consideration to be received by distributing will be approximately equal to the fair_market_value of distributing common_stock surrendered by distributing in the exchange nnn no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing distributing and controlled will each treat all members of its ooo respective sag as defined in sec_355 as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business plr-146296-09 the five years of financial information submitted on behalf of the ppp distributing sag is representative of the present operations of the distributing business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the qqq controlled sag is representative of the present operations of the controlled business and with regard to the controlled sag there have been no substantial operational changes since the date of the last financial statements submitted following the first internal split-off the distributing sag and rrr controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees the first internal split-off is being carried out for the corporate sss business_purpose of making possible the external spin-off and is motivated in whole or substantial part by this corporate business_purpose ttt distribution of the earnings_and_profits of distributing or controlled or both the first internal split-off is not used principally as a device for the uuu for purposes of sec_355 immediately after the first internal split- off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal split-off for purposes of sec_355 immediately after the first internal split- vvv off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal split-off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal split-off the total adjusted bases and the fair_market_value of the assets www transferred to controlled by distributing in the fourth contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the total of any money and the fair_market_value of any other_property within the meaning of plr-146296-09 b transferred by controlled to distributing that is to be distributed to the shareholders of distributing or transferred to creditors of distributing pursuant to the plan_of_reorganization the fair_market_value of the assets transferred to controlled by xxx distributing in the fourth contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange any liabilities assumed within the meaning of sec_357 by yyy controlled in the fourth contribution were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment zzz credit property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property aaaa extraordinary payment of its payables in anticipation of the first internal split-off distributing neither accumulated its receivables nor made any no indebtedness between distributing and its subsidiaries and bbbb controlled and its subsidiaries has been or will be cancelled in connection with the first internal split-off other than the settlement of open intercompany account balances and other intercompany loans attributable to normal business operations of distributing and its subsidiaries prior to the first internal split-off no intercorporate debt will exist between distributing and cccc controlled at the time of or subsequent to the first internal split-off except for payables arising under transitional agreements or otherwise in the ordinary course of business dddd immediately before the first internal split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect plr-146296-09 immediately before the first internal split-off distributing will not eeee have an excess_loss_account within the meaning of sec_1_1502-19 in controlled 4’s stock payments made in connection with all continuing transactions if ffff any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which payments are expected to be on terms similar to those contained in the primary lease agreement for such real_property and iii in connection with the tax_sharing_agreement which will be charged as described in such agreement gggg companies as defined in sec_368 and iv no two parties to the first internal split-off are investment the first internal split-off is not part of a plan or series of related hhhh transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation iiii immediately after the first internal split-off neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 the second internal split-off distributing makes the following representations with respect to the second internal split-off jjjj the second internal split-off will not constitute stock_or_securities indebtedness if any owed by controlled to distributing after the fair_market_value of controlled common_stock and other kkkk consideration to be received by distributing will be approximately equal to the fair_market_value of distributing common_stock surrendered by distributing in the exchange llll no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing distributing will treat all members of its sag as defined in mmmm b b as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business plr-146296-09 the five years of financial information submitted on behalf of the nnnn distributing sag is representative of the present operations of the distributing business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted oooo the five years of financial information submitted on behalf of the business contributed to controlled is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the second internal split-off the distributing sag and pppp controlled or its successor will each continue the active_conduct of their respective businesses independently and with their separate employees the second internal split-off is being carried out for the corporate qqqq business_purpose of facilitating the realignment of certain software and related assets in a manner consistent with future use by members of distributing 5’s affiliated_group and is motivated in whole or substantial part by this corporate business_purpose the second internal split-off is not used principally as a device for rrrr the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the second internal ssss split-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal split-off for purposes of sec_355 immediately after the second internal tttt split-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal split-off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal split-off plr-146296-09 distributing neither accumulated its receivables nor made any uuuu extraordinary payment of its payables in anticipation of the second internal split- off no indebtedness between distributing and its subsidiaries and vvvv controlled has been or will be cancelled in connection with the second internal split-off other than the settlement of open intercompany account balances and other intercompany loans attributable to normal business operations of distributing and its subsidiaries prior to the second internal split-off no intercorporate debt will exist between distributing and wwww controlled at the time of or subsequent to the second internal split-off except for payables arising under transitional agreements or otherwise in the ordinary course of business immediately before the second internal split-off items of income xxxx gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect immediately before the second internal split-off items of income yyyy gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 4's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the second internal split-off to the extent required by applicable regulations see sec_1_1502-19 payments made in connection with all continuing transactions if zzzz any between distributing and its subsidiaries and controlled will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length aaaaa companies as defined in sec_368 and iv no two parties to the second internal split-off are investment the second internal split-off is not part of a plan or series of bbbbb related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ccccc immediately after the second internal split-off neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 plr-146296-09 the fifth contribution the external spin-off and the debt exchange distributing makes the following representations with respect to the fifth contribution the external spin-off and the debt exchange distributing will cause trust to dispose_of the retained trust ddddd common_stock received in the merger as soon as practicable after the external spin-off and in any event not later than mm months after the external spin-off eeeee the votes cast by other shareholders of merger partner the retained trust common_stock will be voted in proportion to other than the controlled securities indebtedness if any owed fffff by controlled to distributing after the external spin-off will not constitute stock_or_securities except for the receipt of controlled common_stock by holders of ggggg restricted distributing common_stock who have not made a valid election under sec_83 no part of the consideration to be distributed by distributing with respect to the distributing common_stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing no part of the consideration to be distributed by distributing will hhhhh be received by a security holder as an employee or in any capacity other than that of a security holder of distributing distributing and controlled will each treat all members of its iiiii respective sag as defined in sec_355 as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the jjjjj distributing sag is representative of the present operations of the distributing business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted kkkkk the five years of financial information submitted on behalf of the business contributed to the controlled sag is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the external spin-off distributing and controlled lllll directly or through their respective sags will each continue the active_conduct of their respective businesses independently and with their separate employees plr-146296-09 mmmmm the external spin-off is being carried out for the corporate business purposes listed below and is motivated in whole or substantial part by one or more of these corporate business purposes to enhance each of distributing 5’s and controlled 5’s competitive positioning by allowing each to focus on its respective core business to optimize the capital structure of controlled to facilitate the merger and to enhance the effectiveness of controlled 5’s equity-linked compensation nnnnn distribution of the earnings_and_profits of distributing or controlled or both the external spin-off is not used principally as a device for the for purposes of sec_355 immediately after the external spin-off ooooo no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off for purposes of sec_355 immediately after the external spin-off ppppp no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off qqqqq the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in the fifth contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors and or shareholders in connection with the reorganization any liabilities assumed within the meaning of sec_357 by rrrrr controlled in the fifth contribution were incurred in the ordinary course of business and are associated with the assets being transferred sssss the fair_market_value of the assets transferred to controlled by distributing in the fifth contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled plr-146296-09 by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange ttttt contribution will qualify as securities within the meaning of sec_361 any controlled securities issued to distributing in the fifth uuuuu within gg days following the proposed transactions distributing will use the special payment proceeds distributed to it by controlled to repay external debt and or to repurchase shares of distributing common_stock and or to pay a dividend to distributing 5’s shareholders pursuant to the plan_of_reorganization provided that i if such proceeds are used to repurchase shares of distributing common_stock such share repurchase will be authorized by a special action of distributing 5’s board_of directors and will be in addition to any share repurchases of distributing common_stock occurring in the ordinary course and ii if such proceeds are used to pay a dividend to distributing 5’s shareholders such dividend will be a special dividend declared by distributing 5’s board_of directors and will be in addition to any regularly occurring dividends distributed to distributing 5’s shareholders in the ordinary course such proceeds will be held in a segregated account until they are used as described above distributing will use the controlled securities distributed to it by vvvvv controlled if any to consummate the debt exchange however in the event that distributing is unable to consummate the debt exchange distributing will use commercially reasonable efforts to use the controlled securities to repurchase shares of distributing common_stock and or to pay a dividend to distributing 5’s shareholders pursuant to the plan_of_reorganization distributing will in any event dispose_of the controlled securities no later than gg days following the proposed transactions wwwww the sum of the distributing debt i exchanged for controlled securities in the debt exchange if any and ii repaid with the proceeds of the special payment will not exceed the weighted quarterly average of the external debt for the twelve-month period ending on the close of business on date the last business_day before the date on which distributing 5’s board_of directors initially discussed the potential disposition of the controlled business the income_tax_liability for the taxable_year in which investment xxxxx credit property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property plr-146296-09 distributing neither accumulated its receivables nor made any yyyyy extraordinary payment of its payables in anticipation of the external spin-off no indebtedness between distributing and its subsidiaries after zzzzz giving effect to the proposed transactions and controlled and its subsidiaries after giving effect to the proposed transactions has been or will be cancelled in connection with the external spin-off other than the settlement of open intercompany account balances and other intercompany loans attributable to normal business operations of distributing and its subsidiaries prior to the external spin-off no intercorporate debt will exist between distributing and aaaaaa controlled at the time of or subsequent to the external spin-off except for any controlled securities and payables arising under transitional agreements or otherwise in the ordinary course of business immediately before the external spin-off items of income gain bbbbbb loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect immediately before the external spin-off distributing will not cccccc have an excess_loss_account within the meaning of sec_1_1502-19 in controlled 5’s stock any excess_loss_account of controlled or any other member of dddddd the distributing affiliated_group in the stock of another member of such group that is required to be taken into account by applicable regulations see sec_1 will be included in income immediately before the external spin-off payments made in connection with all continuing transactions if eeeeee any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which payments are expected to be on terms similar to those contained in the primary lease agreement for such real_property and iii in connection with the tax_sharing_agreement which will be charged as described in such agreement ffffff as defined in sec_368 and iv no two parties to the external spin-off are investment companies the external spin-off is not part of a plan or series of related gggggg transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater plr-146296-09 interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the external spin-off neither distributing nor hhhhhh controlled will be a disqualified_investment_corporation as defined in sec_355 the merger distributing makes the following representations with respect to the merger other than the controlled securities and the special payment iiiiii financing the liabilities of controlled assumed within the meaning of sec_357 by merger partner will have been incurred in the ordinary course of business and will be associated with the assets being transferred jjjjjj a f iii and iv controlled will not be an investment_company as defined in kkkkkk or similar case under sec_368 controlled will not be under the jurisdiction of a court in a title distributing and merger partner make the following representations with respect to the merger the fair_market_value of the merger partner common_stock and llllll cash in lieu of fractional shares if any received by each controlled shareholder will be approximately equal to the fair_market_value of the controlled common_stock surrendered in the exchange thereof mmmmmm at least of the proprietary interest in controlled will be exchanged for merger partner common_stock and will be preserved within the meaning of sec_1_368-1 neither merger partner nor any person related to merger partner nnnnnn within the meaning of sec_1_368-1 has any plan or intention directly or through any subsidiary_corporation to purchase any merger partner common_stock after the merger other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 see revrul_99_58 c b merger partner has no plan or intention to sell or otherwise dispose oooooo of any of the assets of controlled acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 plr-146296-09 following the merger merger partner through its controlled pppppp subsidiaries will continue the active_conduct of the controlled business except for certain customary provisions of the merger agreement qqqqqq allocating transfer expenses and certain other transaction costs merger partner controlled and the controlled shareholders will pay their respective expenses if any incurred in connection with the merger there is no intercorporate indebtedness existing between rrrrrr controlled and merger partner that was issued acquired or will be settled at a discount ssssss a f iii and iv merger partner is not an investment_company as defined in the fair_market_value of the controlled assets to be transferred to tttttt merger partner will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by merger partner uuuuuu law the merger will qualify as a statutory merger under applicable state vvvvvv the payment of cash in lieu of fractional shares if any of merger partner common_stock will be solely for the purpose of avoiding the expense and inconvenience to merger partner of issuing fractional shares and will not represent separately bargained-for consideration it is expected that the total cash consideration that will be paid_by the distribution agent to the shareholders of record of controlled pursuant to the merger agreement instead of issuing fractional shares will not exceed nn of the total consideration that will be issued in the transaction to the controlled shareholders in exchange for their shares of controlled common_stock it is intended that no controlled shareholder of record will receive cash in an amount equal to or greater than the value of one full share of merger partner common_stock rulings based on the information submitted and the representations made we rule as follows on the proposed transactions the first internal spin-off the first contribution together with the distribution of the controlled common_stock in the first internal spin-off will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr-146296-09 contribution sec_357 and sec_361 b distributing will not recognize any gain_or_loss on the first contribution sec_1032 controlled will not recognize any gain_or_loss on the first controlled 1’s basis in each asset received in the first contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 controlled 1’s holding_period in each asset received in the first contribution will include the period during which distributing held that asset sec_1223 of the controlled common_stock in the first internal spin-off sec_361 distributing will not recognize any gain_or_loss on the distribution distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the first internal spin-off sec_355 distributing 4’s holding_period in the controlled common_stock received will include distributing 4’s holding_period for the distributing common_stock provided that the distributing common_stock is held as a capital_asset on the date of the first internal spin-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e the second internal spin-off the second contribution together with the distribution of the controlled common_stock in the second internal spin-off will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 contribution sec_357 and sec_361 b distributing will not recognize any gain_or_loss on the second contribution sec_1032 controlled will not recognize any gain_or_loss on the second controlled 2’s basis in each asset received in the second contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 plr-146296-09 controlled 2’s holding_period in each asset received in the second contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution of the controlled common_stock in the second internal spin-off sec_361 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the second internal spin-off sec_355 distributing 4’s holding_period in the controlled common_stock received will include distributing 4’s holding_period for the distributing common_stock provided that the distributing common_stock is held as a capital_asset on the date of the second internal spin-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e the third internal spin-off the third contribution together with the distribution of the controlled common_stock in the third internal spin-off will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 contribution sec_357 and sec_361 b distributing will not recognize any gain_or_loss on the third contribution sec_1032 controlled will not recognize any gain_or_loss on the third controlled 3’s basis in each asset received in the third contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 controlled 3’s holding_period in each asset received in the third contribution will include the period during which distributing held that asset sec_1223 of the controlled common_stock in the third internal spin-off sec_361 distributing will not recognize any gain_or_loss on the distribution plr-146296-09 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the third internal spin-off sec_355 distributing 4’s holding_period in the controlled common_stock received will include distributing 4’s holding_period for the distributing common_stock provided that the distributing common_stock is held as a capital_asset on the date of the third internal spin-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e the first internal split-off the fourth contribution together with the distribution of the controlled common_stock in the first internal split-off will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 contribution sec_357 and sec_361 b distributing will not recognize any gain_or_loss on the fourth contribution sec_1032 controlled will not recognize any gain_or_loss on the fourth controlled 4’s basis in each asset received in the fourth contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 controlled 4’s holding_period in each asset received in the fourth contribution will include distributing 4’s holding_period in such asset sec_1223 of the controlled common_stock in the first internal split-off sec_361 distributing will not recognize any gain_or_loss on the distribution distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the first internal split-off sec_355 distributing 5’s aggregate basis in the distributing common_stock and controlled common_stock immediately following the first internal split-off will equal the basis of the distributing common_stock held by distributing immediately prior to the first internal split-off and will be allocated between the plr-146296-09 distributing common_stock and controlled common_stock in proportion to the fair_market_value of each sec_358 distributing 5’s holding_period in the controlled common_stock received will include distributing 5’s holding_period for the distributing common_stock provided that the distributing common_stock is held as a capital_asset on the date of the first internal split-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e the second internal split-off of the controlled common_stock in the second internal split-off sec_355 distributing will not recognize any gain_or_loss on the distribution distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the second internal split-off sec_355 distributing 5’s holding_period in the controlled common_stock received will include distributing 5’s holding_period for the distributing common_stock provided that the distributing common_stock is held as a capital_asset on the date of the second internal split-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e the fifth contribution the external spin-off and the debt exchange the fifth contribution including the receipt by distributing of any controlled securities and the special payment together with the distribution of the controlled common_stock in the external spin-off will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 provided any controlled securities and the special payment received by distributing are distributed in pursuance of the plan_of_reorganization distributing will not recognize any gain_or_loss on the fifth contribution including the receipt by distributing of any controlled securities and the special payment sec_357 and sec_361 b plr-146296-09 contribution sec_1032 controlled will not recognize any gain_or_loss on the fifth controlled 5’s basis in each asset received in the fifth contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 controlled 5’s holding_period in each asset received in the fifth contribution will include distributing 5’s holding_period in such asset sec_1223 spin-off sec_361 distributing will not recognize any gain_or_loss on the external the distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the external spin-off except for holders of restricted distributing common_stock who have not made a valid election under sec_83 sec_355 each distributing shareholder’s basis in a share of distributing common_stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing common_stock with respect to which the external spin-off is made and the share of controlled common_stock or allocable portions thereof received with respect to the share of distributing common_stock in proportion to their fair market values if one share of controlled common_stock is received in respect of more than one share of distributing common_stock the basis of each share of distributing common_stock must be allocated to the shares of controlled common_stock received in a manner that reflects that to the extent possible a share of controlled common_stock is received in respect of shares of distributing common_stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing common_stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock the shareholder may designate which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock provided the designation is consistent with the terms of the external spin-off sec_358 sec_1_358-2 each distributing shareholder’s holding_period in the controlled common_stock received will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that the distributing common_stock is held as a capital_asset on the date of the external spin-off sec_1223 plr-146296-09 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e principal purposes the avoidance of federal_income_tax sec_355 the retention is not in pursuance of a plan having as one of its provided that the controlled securities are transferred in the debt exchange or distributed to distributing 5’s shareholders in pursuance of the plan_of_reorganization distributing will not recognize any income gain loss or deduction with respect to the controlled securities other than any i deductions attributable to the fact that distributing debt may be redeemed at a premium ii income attributable to the fact that distributing debt may be redeemed at a discount and iii interest_expense accrued with respect to distributing debt sec_361 the external spin-off and the merger will not cause a significant modification of either the special payment financing or the controlled securities under sec_1_1001-3 the merger the merger will qualify as a reorganization under sec_368 controlled and merger partner will each be a party to the reorganization under sec_368 controlled will not recognize gain_or_loss on the transfer of its assets to merger partner and the assumption by merger partner of the liabilities of controlled including any controlled securities and the special payment financing sec_361 and sec_357 controlled assets in exchange for merger partner common_stock sec_1032 merger partner will not recognize gain_or_loss on the receipt of merger partner’s basis in each asset received in the merger will equal the basis of that asset in the hands of controlled immediately before its transfer sec_362 merger partner's holding_period in each asset received in the merger will include controlled 5’s holding_period in such asset sec_1223 merger partner will succeed to and take into account those attributes of controlled described in sec_381 sec_381 and sec_1_381_a_-1 these items will be taken into account by merger partner subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder plr-146296-09 no gain_or_loss will be recognized by shareholders of controlled on the receipt of merger partner stock in exchange for controlled stock sec_354 a controlled shareholder who receives cash in lieu of a fractional share will recognize gain_or_loss measured by the difference between the basis allocated to the fractional share transferred as determined below and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of the external spin-off sec_1221 and sec_1222 each controlled shareholder's basis in the merger partner common_stock received in the merger will be the same as the basis of the share or shares or allocable portions thereof of controlled common_stock exchanged therefor allocated in the manner described in sec_1_358-2 each controlled shareholder's holding_period in the merger partner common_stock received in the merger will include the holding_period in the controlled common_stock exchanged therefor provided the controlled common_stock is held as a capital_asset on the date of the merger sec_1223 payments made between distributing and merger partner under the agreements that i have arisen or will arise based on facts existing during a taxable_period ending on or before the date of the merger or a taxable_period beginning before and ending after the date of the merger and ii will not become ascertainable until after the merger will be treated as occurring between distributing and controlled immediately before the external spin-off rev_rul 1983_1_cb_84 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions not specifically covered by the above rulings in particular no opinion is expressed regarding whether the first internal spin-off second internal spin-off third internal spin-off first internal split-off second internal split-off and external spin-off i satisfy the business_purpose requirement of sec_1 b ii are being used principally as a device for the distribution of earnings_and_profits of distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled or any combination thereof see plr-146296-09 sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled see sec_355 and sec_1_355-7 procedural matters this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely douglas c bates assistant to the branch chief branch corporate cc
